Citation Nr: 0023962	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a low back disability for the appeals period 
prior to March 9, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability for the period beginning on March 9, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had service from September 1991 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for low back 
injury with lumbar spondylosis, and assigned a 10 percent 
rating from August 17, 1995, the day following separation 
from service.

This case was previously before the Board in January 2000, 
when it was remanded for further development.

In an April 2000 rating decision, the RO increased the 
veteran's disability rating from 10 to 20 percent disabling, 
effective March 9, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to March 9, 1999, the veteran's low back disability 
was productive of no more than slight limitation of motion 
and muscle spasm on extreme forward bending, or more than 
mild intervertebral disc disease had not been demonstrated.  

3.  The veteran's low back disability for the period on and 
after March 9, 1999 is productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
absent ankle or knee jerk, and other neurological findings 
appropriate to site of the diseased disc without relief.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met for any period 
prior to March 9, 1999.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, .4.45, 4.71a, 
Diagnostic Code 5292 (1999).

2.  The criteria for a 60 percent rating for a low back 
disability have been met, effective March 9, 1999.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records show that the veteran 
was treated and diagnosed with lumbago.  

The veteran was accorded a VA general medical examination in 
June 1996.  At that time she reported that occasionally her 
back interfered with bending and prolonged sitting.  On 
physical examination, her posture was described as erect and 
her gait was observed to be normal.  Examination of the back 
revealed no visible or palpable pathology.  There was no 
localized tenderness.  Forward flexion was to 90 degrees; 
hyperextension was to 18 degrees; lateral flexion was to 36 
degrees, bilaterally; rotation was to 53 degrees, 
bilaterally; and straight leg raising was to 90 degrees 
bilaterally and caused no back discomfort.  The veteran's 
knee jerks and ankle jerks were equal and active.  X-rays of 
the lumbosacral spine revealed minimal hypertrophic change at 
L5.  The alignment, disc spaces, vertebral body heights and 
pedicles were normal.  The diagnosis was history of an injury 
to the low back area.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1997.  At that time, she 
testified that she experienced back pain on a daily basis.  
She reported that she occasionally had muscle spasm.  She 
reported that her back pain limited her daily activities and 
interfered with her sleeping.  She also reported that she 
experienced radiation into her lower extremities.  

The veteran was accorded a VA spine examination in August 
1997.  At that time, she complained of low back pain and 
shooting pain into both lower extremities.  On examination, 
there were no observable abnormalities of the posture.  There 
were no fixed deformities noted.  The musculature of the back 
was within normal limits.  Range of motion was as follows: 
forward flexion was within 24 inches of the floor with severe 
pain; backward extension was between neutral and 23 degrees; 
left lateral flexion was between neutral and 21 degrees; and 
right lateral flexion was between neutral and 23 degrees.  
There was no loss of lordosis of the spine on forward 
bending.  Rotation to the right and left was within normal 
limits but painful.  Straight leg raising caused pain in the 
muscles of the legs and knees.  There was no evidence of pain 
radiating into the back.  The diagnosis was lumbosacral spine 
area pain with moderate functional loss in regards to normal 
excursion and pain.  X-rays revealed mild disc narrowing and 
small anterior osteophytes of L5.  

The veteran was accorded a VA examination in May 1998.  At 
that time, she reported that she had experienced daily back 
pain since service.  She reported that prolonged standing 
aggravated her back pain.  She also reported increased 
symptomatology during her pregnancy.  On examination, range 
of motion was as follows: flexion in the standing position 
was to 40 degrees, flexion in the seated position was to 90 
degrees, extension was to 25 degrees, right, lateral rotation 
was to 15 degrees, bilaterally, and lateral bending was to 15 
degrees, bilaterally.  There was no evidence of any 
tenderness.  There was no evidence of postural abnormalities.  
There was no evidence of muscle spasm.  X-rays revealed 
hypertrophic changes at L5.  The diagnosis was low back 
strain, symptoms recently exacerbated by pregnancy.  

VA outpatient treatment records dated from March 9 to June 
1999 show that the veteran was seen with complaints of low 
back pain and radiation into the lower extremities.  She also 
complained of numbness and pain in the lateral hips, anterior 
thighs, and feet to a lesser degree.  On examinations, deep 
tendon reflexes were either absent or diminished and 
calcaneal tendon reflexes were brisk.  Straight leg raising 
produced pain at 25 degrees.  On March 29, 1999, she was 
noted to have absent knee jerks

The veteran was accorded a VA lumbar examination in February 
2000.  She reported that she had begun physical therapy after 
being seen on March 9, 1999.  She further reported that the 
physical therapy had resulted in an increase in pain.  The 
examiner noted that this was confirmed by her reports 
documented in the treatment records.  The veteran also 
related that she had begun to experience flares of back pain, 
which over the last year did not get better.  She reported 
that she currently experienced constant, 3 out of 10 back 
pain, radiating to the left leg on a daily basis, and 
occasionally to the right.  On examination of the vertebral 
column, there was no evidence of any bony abnormality.  There 
was also no tenderness to percussion.  There was reported 
left sacroiliac joint and minimal left gluteal region 
tenderness with palpation.  The paraspinal muscles were 
symmetrical and without fasciculation.  Straight leg raising 
was negative.  The veteran was able to demonstrate both heel 
and toe ambulation.  Motor strength was 5/5 with pain 
behavior noted on left lower extremity testing.

Deep tendon reflexes were absent in the left patella.  There 
were only trace reflexes in the right patella, and both 
Achilles.  Range of motion was as follows: flexion was to 41 
degrees with pain throughout; extension was to 13 degrees 
with pain; lateral flexion was to 33 degrees, right; and to 
34 degrees, left without significant pain behavior.  

There was no significant scoliosis or kyphosis noted.  The 
veteran had a normal heel strike.  The veteran was observed 
to have slight guarding and limp favoring her left lower 
extremity.  A computed tomography of the lumbar spine 
revealed a broad based, midline disk protrusion protruding 
into the spinal canal, but there was no spinal stenosis at 
L4-5, L5-S1.  The diagnosis was lumbosacral degenerative disc 
disease and spondylosis, without spinal stenosis.  

Pertinent Law and Regulations

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.

The veteran's low back disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides 
a 10 percent evaluation when there is limitation of motion of 
the lumbar spine which is slight.  A 20 percent evaluation is 
provided when motion restriction of the spine is moderate.  
The maximum rating of 40 percent is assigned when the motion 
restriction of the lumbar spine is severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The disability may also rated under Diagnostic Code 5295 
which provides a 10 percent evaluation when there is 
characteristic pain on motion.  A 20 percent evaluation is 
assigned if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The maximum rating of 40 percent is 
assigned for severe lumbosacral strain characterized by 
listing of the whole spine to one side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.

The low back disability may also be rated under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under the code, 
a 10 percent rating is assigned for disc syndrome which is 
mild in degree.  A 20 percent rating is for assignment when 
the disc syndrome is moderate, with recurring attacks.  The 
next higher rating of 40 percent is provided when the disc 
syndrome is severe, with recurring attacks, with intermittent 
relief.  The maximum rating of 60 percent is assigned when 
the disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

Entitlement to an initial disability rating greater than 10 
percent for the appeals period prior to March 9, 1999.

The veteran would be entitled to an evaluation in excess of 
10 percent if she had more than slight limitation of motion 
of the lumbar spine.  Prior to March 9, 1999 the record 
reflects that the veteran had the ability to bend over most 
of the way to parallel with the floor without discomfort; 
thus suggesting no more than slight limitation of motion.  
There was no reported evidence of pain or tenderness 
indicative of functional impairment warranting more than a 10 
percent evaluation prior to March 9, 1999.  

An evaluation in excess of 20 percent under Diagnostic Code 
5295 would require a showing of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine, unilateral in the standing position.  Prior to March 
9, 1999, there were no reports of muscle spasm on extreme 
forward bending.  There were no reports of loss of lateral 
spine or unilateral spine motion in a standing position.  
Therefore, the veteran would not be entitled to an evaluation 
in excess of 10 percent under Diagnostic Code 5295, prior to 
March 9, 1999.  

An evaluation in excess of 10 percent under Diagnostic Code 
5293, would require that the veteran have moderate 
intervertebral disc syndrome with recurring attacks prior to 
March 9, 1999.  As noted above, neurological testing prior to 
March 9, 1999 was essentially negative.  This is not 
indicative of a moderate intervertebral disc disease.  Other 
findings reported on the examinations prior to March 1999 
reflect that the veteran had good motor strength, no 
radiculopathy, and equal and active reflexes.  Accordingly, 
the Board is unable to conclude the veteran has had more than 
mild intervertebral disc disease prior to March 9, 1999.  


Entitlement to a disability rating greater than 20 percent 
for the period beginning on March 9, 1999.

VA outpatient treatment records dated on March 9, 1999 show 
that the veteran was seen with complaints of increased low 
back pain with lower extremity numbness, left greater than 
the right.  On examination, deep tendon reflexes were either 
absent or diminished and calcaneal tendon reflexes were 
brisk.  Straight leg raising produced pain at 25 degrees.

At the time of her February 2000 examination, the veteran was 
reported to have absent deep tendon reflexes on the left and 
only trace reflexes on the right.  Range of motion was 
significantly decreased.  She was observed to have slight 
guarding and limp favoring her left lower extremity.  A 
computed tomography of the lumbar spine revealed a broad 
based, midline disk protrusion protruding into the spinal 
canal, but there was no spinal stenosis at L4-5, L5-S1.

Based upon the reports of unrelieved back pain, absent knee 
or ankle jerks, the broad based disc protrusion shown on the 
February 2000, CT scan, and the reports of radiculopathy, 
along with pain throughout the entire range of flexion of the 
back, the Board concludes that the evidence is in favor of 
the grant of a 60 percent evaluation for the low back 
disability, on the basis of pronounced intervertebral disc 
syndrome effective March 9, 1999.  This is the maximum rating 
available for intervertebral disc syndrome under Diagnostic 
Code 5293.  38 C.F.R. § 4.7 (1999).

A higher schedular rating (100 percent) is assignable for a 
back disorder manifested by complete bony fixation 
(ankylosis) of the spine at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  The record shows that the veteran 
retains significant motion in the lumbar spine and diagnostic 
studies have not shown bony fixation.  Therefore she does not 
meet or approximate the criteria for that evaluation.  38 
C.F.R. § 4.7 (1999).  


ORDER

A disability rating greater than 10 percent for a low back 
disability for the appeals period prior to March 9, 1999 is 
denied.

A 60 percent evaluation for a low back disability is granted 
effective March 9, 1999.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

